Citation Nr: 0939033	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-30 695	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
status post lumbar fusion.

2.  Entitlement to an initial rating in excess of 20 percent 
for right leg radiculopathy associated with status post 
lumbar fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to 
December 1981.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the Boston, 
Massachusetts RO (Boston RO), in which the Boston RO denied 
the Veteran's claim for a rating in excess of 40 percent for 
status post lumbar fusion and awarded service connection for 
right leg radiculopathy as secondary to the service-connected 
disability of status post lumbar fusion and assigned an 
initial 20 percent rating, effective August 27, 2004.  The 
Veteran perfected appeals to the disability ratings assigned.  

Subsequently, in an October 2006 rating decision, the Boston 
RO, in pertinent part, continued the 40 and 20 percent 
ratings for the Veteran's lumbar spine disability and 
associated right leg radiculopathy, denied the Veteran's 
claims for service connection for depression and for a total 
rating based on individual unemployability (TDIU), and 
assigned a 10 percent rating for service-connected tinea 
versicolor (skin disability), effective January 30, 2006.  In 
March 2007, the Veteran filed a notice of disagreement (NOD) 
with regard to the denials of service connection for 
depression, for TDIU, and for a rating in excess of 10 
percent for his skin disability.  Subsequently, in October 
2007, the Veteran moved to Maine and, in April 2008, the 
Togus, Maine RO (Togus RO) issued a statement of the case 
(SOC) with regard to the Veteran's depression, TDIU and skin 
claims.  However, the Veteran did not perfect an appeal with 
regard to these three issues; therefore, they are not before 
the Board for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2008).  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
right leg radiculopathy, the Board has characterized this 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, as a higher rating is 
available, the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial rating remains on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the only issues on appeal are 
the two listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
statement accompanying his March 2007 NOD, the Veteran 
appears to have raised a claim for service connection for 
right knee instability secondary to his right leg 
radiculopathy.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.


REMAND

The Board's review of the record reveals that further action 
on the Veteran's appeal is warranted. 

In an October 2004 VA Form 21-4138, the Veteran stated that 
he had gone for treatment to the Fitchburg VA Outpatient 
Clinic associated with the Burbank, Massachusetts VA Medical 
Center (VAMC)the previous year and that neurology department 
at the Bedford, Massachusetts VAMC, in July 2004, referred to 
him for magnetic resonance imaging (MRI), which was done at 
the West Roxbury, Massachusetts VAMC in August 2004.  He was 
told that his spinal disability was probably inoperable and 
that he was scheduled for a second opinion on December 8, 
2004 at the West Roxbury VAMC.  However, the claims file does 
not contain any VA treatment records from the Fitchburg VA 
Outpatient Clinic.  The claims file does contain records from 
the Boston VA Healthcare System dated from August 1, 2004 to 
November 4, 2004 and from December 6, 2006 to May 11, 2007, 
including the August 2004 MRI done at West Roxbury and 
electromyography (EMG)/nerve conduction study (NCS) results 
dated in November 2004.  The record also contains VA 
treatment records from the Togus VAMC dated from December 31, 
2007 to April 9, 2008.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, 
the VA must obtain all outstanding pertinent medical records 
from the above VA facilities, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2009) as regards requesting 
records from Federal facilities.

In a January 2006 VA Form 21-4138, the Veteran claimed that 
his spinal and right leg disabilities rendered him unable to 
work and that he would be applying for Social Security 
Administration (SSA) disability shortly.  An April 2008 SSA 
Inquiry reflects that SSA had denied the Veteran's claim.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  When VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Thus, the 
Board finds that the VA should obtain and associate with the 
claims file copies of any SSA disability determination and 
all medical records underlying any such determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The actions identified herein are consistent with the duty to 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2009)).  However, 
identification of specific actions requested on remand does 
not relieve the VA of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the VA should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the matters on appeal.  The readjudication of 
the appeal should include consideration of all evidence added 
to the record since the last adjudication of the claims and 
whether referral for an extraschedular rating is warranted.  
The VA should also consider whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to the 
holdings in Fenderson, 12 Vet. App. at 126, and Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Boston VA Healthcare 
System since August 2003; from the 
Fitchburg and Bedford VA facilities since 
April 2003; and from the Togus VAMC since 
April 9, 2008.  All records and/or 
responses received should be associated 
with the claims file.

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability/supplemental income benefits 
from SSA.  If records are unavailable, 
SSA should so indicate.  If unsuccessful, 
the Veteran and his representative should 
be accorded the opportunity to furnish 
such records directly to SSA.  All 
records/responses received should be 
associated with the claims file.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's 
increased/higher rating claims, to 
include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  Document consideration of 
whether "staged rating," pursuant to the 
Fenderson and Hart decisions, cited to 
above, is warranted.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


